DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 8,297,685 to Wolf et al.
Re Claim 1, Wolf et al disclose a bumper (5) to be attached to a front lower portion of a vehicle, comprising: flow-straightening protrusions (3) that are each formed along a vehicular front-rear direction, and are aligned on a lower portion of the bumper along a vehicular width direction, wherein the flow-straightening protrusions are aligned across a region on an extended line of a vehicular width direction inner end portion of a front wheel (2) of the vehicle.
Re Claim 3, Wolf et al discloses further comprising: a side surface portion (10); and a side surface-side flow-straightening protrusion (9) that is formed along the vehicular front-rear direction and is positioned ahead of a side surface upper portion of the front wheel of the vehicle.
Re Claim 2, Wolf et al discloses a bumper (5) to be attached to a front lower portion of a vehicle, comprising: flow-straightening groove portions (formed by portion 3) that are each formed along a vehicular front-rear direction, and are aligned on a lower portion of the bumper along a vehicular width direction, wherein the flow-straightening groove portions are aligned across a region on an extended line of a vehicular width direction inner end portion of a front wheel (2) of the vehicle.
Re Claim 4, Wolf et al discloses further comprising: a side surface portion (10); and a side surface-side flow-straightening protrusion (9) that is formed along the vehicular front-rear direction and is positioned ahead of a side surface upper portion of the front wheel (2) of the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612